

 
[homi_logo2.jpg] 

--------------------------------------------------------------------------------

 

Loan Agreement
 
Dated as of Feb. 7,  2012
 
By and between:
HOMI Industries Ltd, an Israeli company, #512805193, whose address for the
purposes of this Agreement shall be Merkazim A Building, 1 Aba Eben Street, 3rd
Floor, Herzliya Pituach 46725, Israel; Fax: +972-9-9728626, e-mail:
jackronnel@my-homi.com, with a mandatory copy to Reif & Reif Law
Offices,  e-mail: Mail@ReifLaw.com (“HOMI”);

 
And:
Globetrip Ltd, an Israeli company, #513889956, whose address for the purposes of
notices sent under this Agreement shall be 10 Iris street, PO Box 4591,
Caesarea, 30889 Israel; Fax: 04-6362232, email: danielcohen@mindspring.com
(“Investor”);

 
Whereas:
HOMI owns a turnkey computerized minibar system, including 192 used HOMI®
330/336 computerized minibars, 96 used Bartech™ computerized minibars
(collectively, “Units”), a central unit and a license to HOMI® software (the
“Minibar System”), of which the 96 Bartech™ Units are already installed and
operational at the Carlton Tel-Aviv Hotel (the “Hotel”) and the 192 HOMI® Units
are scheduled to be installed at the Hotel between May and September 2012, and
which HOMI’s affiliate, HOMI Israel Ltd (the “Affiliate”), which is under common
control as HOMI, has undertaken to operate under an outsource operation
agreement which was signed and entered into between the Affiliate and the Hotel,
dated as of Feb. 2, 2012 (the “Operation” and the “Outsource Agreement”,
respectively); and

 
Whereas:
Pursuant to the Outsource Agreement, HOMI is entitled to install external dry
sections (“EDS”) in some of the rooms at the Hotel, which, if and when
installed, will be deemed part of the Minibar System;

 
Whereas:
HOMI would like to take a loan from Lender, and Lender would like to grant a
loan to HOMI, which will be repaid in accordance with and subject to the terms
and conditions set forth herein;

 
 
Therefore, the parties have made condition and agreed as follows:
 
1.  
The Loan

 
 
1.1  
Upon the terms and conditions set forth in this Agreement, Lender agrees to loan
to HOMI the principal amount of $90,000 (ninety thousand US dollars) (the
“Loan”), being approximately equivalent to $240 for each of the Bartech™ Units
($240 x 96 = $23,040) and $350 for each of the HOMI® Units ($350 x 192 =
$67,200), it being understood that these amounts were computed on the basis of
the Units not being brand new, whereas if they had been brand new the amount of
loan per HOMI® Unit would have been $500.

 
1.2  
If and when HOMI decides to install EDS at the Hotel, Lender agrees to increase
the Loan by an amount equal to $60 per EDS so installed, up to a total of 100
EDS. If HOMI installs more than 100 EDS at the Hotel, then the additional EDS,
over and above 100 EDS financed by Lender, shall not be deemed part of the
Minibar System and shall not be subject to this Agreement in any way.

 
1.3  
The Loan will be made available to HOMI, by means of several SWIFT wire
transfers to HOMI’s account No. 725000/52 at Bank Leumi, branch No. 809. IBAN:
IL690108090000072500052, either in US Dollars or, in Lender’s discretion, in New
Israeli Shekels according to the Dollar/Shekel Representative Rate of Exchange
last published prior to the transfer directions being given by Lender, as
follows:

 
a.  
$55,000 no later than March 15, 2012;

 
b.  
$35,000 no later than August 15, 2012;

 
c.  
Any increase in the Loan resulting from the installation of EDS at the hotel
pursuant to Section ‎1.2 above, will be deemed loaned to HOMI as of such
installation, and the amount of such increase in the Loan will be set off
against the monthly payments to Lender as detailed in this Agreement below.

 
 
2
 
[homi_logo2.jpg]
 
Loan Agreement – Carlton TA
HOMI - Globetrip

--------------------------------------------------------------------------------

 
 
1.4  
For each of the instalments of the Loan as set forth above, the “Loan Date”
shall be the date that part of the Loan is made available to HOMI.

 
2.  
Repayment

 
2.1  
HOMI undertakes to repay the entire Loan, in the manner set forth below.

 
2.2  
On a monthly basis, for each month of the Operation, commencing as of 1 April
2012:

 
a.  
HOMI will deliver to Lender a copy of its Affiliate’s monthly invoices to the
Hotel in respect of the full amount of monthly net revenues from the Operation,
including from EDS, if and when installed (“HOMI’s Invoice to the Hotel”), which
the Hotel is obliged to pay to the Affiliate under the Outsource Agreement (“Net
Revenues from Hotel”).

 
b.  
From the sum equal to the Net Revenues from Hotel, HOMI will deduct: (i) the
cost of goods being sold via the Minibar System, with no margin to HOMI, (ii)
Operations’ direct labour costs (we expect a maximum of 1.5 workers) (any
material increases will be substantiated by HOMI in writing), (iii) maintenance
fees of $0.06 per minibar per day plus $0.01 per EDS per day, and (iv) a
management fee of 8% of Net Revenues from Hotel (collectively, “Operational
Payments”). The aforementioned maintenance fees are all-inclusive, and in return
HOMI will take whatever action is needed, including parts and labour, to
maintain the Minibar System in normal working condition.

 
c.  
During a period commencing as of 1 April 2012 and ending as of 30 September
2016, HOMI will pay to Lender a sum equal to 60% of the entire amount by which
Net Revenues from Hotel shall exceed Operational Payments, if at all, towards
repayment of the Loan, and, commencing 1 October 2012, in any event no less than
$2,000 per month.

 
d.  
During a period commencing as of 1 October 2016 and ending as of 30 September
2019, HOMI will pay to Lender a sum equal to 50% of the entire amount by which
Net Revenues from Hotel shall exceed Operational Payments, if at all, towards
repayment of the Loan, but with no guaranteed monthly minimum payment; if Net
Revenues from Hotel, as collected by HOMI’s Affiliate, do not exceed Operational
Payments, then no payment will be made to Lender for that month.

 
e.  
Payments to Lender as set forth above will be effected on the 30th of the
calendar month following the month for which payment is being made, by means of
swift wire transfer to Lender’s account No [_____], at the [_____] Branch (No.
[_____]) of Bank [_____] (No. [_____]).

 
2.3  
A sample spreadsheet showing key elements of the mechanism for implementation of
the provisions of this Section ‎2 above, is attached hereto as Exhibit A’.

 
2.4  
HOMI shall effect the payments to Lender pursuant to Section ‎2.2 above until 30
September 2019, at which time the Loan shall be deemed repaid in full.
Initially, all payments made to Lender hereunder shall go towards repayment of
the principal of the Loan. If and when the aggregate total of such repayments
exceeds the principal of the Loan, such repayments shall be deemed interest on
the Loan (“Interest”).

 
2.5  
If the Outsource Agreement is terminated before 30 September 2019 and the
Minibar System removed from the Hotel, then HOMI will, at its own cost,
reinstall the Minibar System at one or more other hotels at which the Minibar
System will have equivalent revenue earning capacity as in the Hotel, as soon as
possible and in any event within 3 months of its removal from the Hotel.

 
2.6  
If reinstallation was not performed within said 3 months, then HOMI shall be
obliged, at any time during the following 3 months, to transfer the fixed charge
being granted to Lender under Section ‎5.1 below, to other installed minibars,
of equivalent value and revenue earning capacity, and such other minibars will
then form the basis for the computations as set forth in Section ‎2.2 above.

 
 
3
[homi_logo2.jpg]
 
Loan Agreement – Carlton TA
HOMI - Globetrip

--------------------------------------------------------------------------------

 
 
3.  
Specified Purpose of Loan

 
 
3.1  
The Parties hereby confirm and agree that HOMI requested the Loan for the sole
purpose of using all of said Loan to finance its activity in the ordinary course
of business, including making financing available to one or more of its
subsidiaries and/or affiliates, to finance their activity in the ordinary course
of business (the “Specified Purpose”).

 
3.2  
HOMI hereby undertakes to use the Loan solely for the Specified Purpose and not
to use any part of the Loan for any purpose other than the Specified Purpose.

 
3.3  
HOMI hereby recognizes and acknowledges that Lender’s consent to make the Loan
to HOMI in accordance with the terms hereof is inter alia subject to and in
reliance upon HOMI’s undertaking as set forth in Section ‎3.2 above, which is a
fundamental condition of this Agreement.

 
4.  
Events of Default

 
The occurrence and continuation of any of the following events shall be
considered an Event of Default upon the occurrence of which the entire unpaid
balance of the Loan, and all reasonable costs of collection, including
reasonable attorney fees and expenses, shall become immediately due and payable:
 
4.1  
HOMI shall fail to make any payment which it is obliged to make under the terms
of this Agreement and such failure is not fully remedied within thirty (30) days
of HOMI’s receiving written notice from Lender of the occurrence thereof;

 
4.2  
for the avoidance of doubt it is hereby stipulated and emphasized that it is the
fundamental obligation and undertaking of HOMI to repay the Loan, in its
entirety, and failure by HOMI to repay the Loan in its entirety shall be
considered an Event of Default, regardless of the reason for such failure;

 
4.3  
HOMI shall default in the performance of any material covenant or obligation
contained herein and such default is not remedied within thirty (30) days of
HOMI’s receiving written notice from Lender of the occurrence thereof;

 
4.4  
HOMI uses and/or attempts and/or permits use of the Loan, or any part thereof,
for any purpose other than the Specified Purpose;

 
4.5  
any representation or warranty made by or on behalf of HOMI to Lender, howsoever
in connection with the Loan and/or this Agreement, shall at any time prove to
have been materially incorrect or misleading;

 
4.6  
any judgment materially affecting the ability of HOMI to repay the Loan and pay
the Interest shall be entered against HOMI or any attachment, levy or execution
against a substantial portion of its properties shall remain unpaid, or shall
not be released, discharged, dismissed, suspended or stayed for a period of
thirty (30) days or more after its entry, issue or levy, as the case may be;

 
4.7  
any proceedings seeking to declare HOMI bankrupt, or insolvent, or seeking
liquidation, winding up, reorganization, arrangement with creditors, composition
of debts or any other similar proceedings shall be initiated against HOMI, and
such proceeding shall not be dismissed within thirty (30) days;

 
4.8  
any event shall occur materially adversely affecting the ability of HOMI to
repay the Loan under the terms of this Agreement.

 
5.  
Security and Collateral

 
5.1  
As security and collateral for the full and timely repayment of the Loan and
Interest pursuant to this Agreement, HOMI will, promptly upon receipt of the
Loan, encumber the Minibar System by registering a first degree fixed charge
over the Minibar System, in favour of the Lender and will take such action as is
required in order to give this fixed charge full effect, including by means of
its being reported and registered with the appropriate authorities, with a copy
to Lender. This fixed charge will remain in force until the Loan has been repaid
in full, at which time Lender will cooperate with HOMI in the cancellation and
removal of the fixed charge.

 
5.2  
Upon the occurrence of an Event of Default, and for as long as said Event of
Default remains uncured, Lender may, without prejudice to any and all other
rights, remedies and/or relief to which Lender may be entitled by law, exercise
and realize any and all security interests and/or collateral granted to Lender
by HOMI pursuant to the terms hereof, including the security and collateral as
set forth in Section ‎5.1 above, without in any way derogating from HOMI’s
obligation to pay to Lender any and all sums still owed by HOMI to Lender
pursuant to the terms hereof even after said actions by the Lender.

 
 
4
[homi_logo2.jpg]
 
Loan Agreement – Carlton TA
HOMI - Globetrip

--------------------------------------------------------------------------------

 
 
5.3  
HOMI hereby recognizes, acknowledges and agrees that Lender may, at any
particular time, hold various forms of security and/or collateral in respect of
the Loan, whether received from HOMI or from any third party, including the
security and collateral as set forth in Section ‎5.1 above (all such security
and collateral being termed hereinafter, the “Collateral”), and that Lender’s
rights herein with respect to the security and collateral as set forth in
Section ‎5.1 above shall remain in full force and effect regardless of, and in
addition to, any other Collateral then held by Lender, and Lender shall have
full and absolute discretion as to the order and/or nature in which it exercises
and/or realizes its rights in the Collateral, if at all, and as to the timing of
any such exercise and/or realization, and HOMI hereby waives any and all claims,
demands and/or actions, of any kind whatsoever, against Lender, in this regard.

 
5.4  
HOMI undertakes, from time to time forthwith upon a Lender’s demand, in order to
guarantee Lender’s rights with respect to any current and/or and future
creditors, to take any action and sign any instrument and/or form and/or
agreement as per Lender’s request, in the event Lender and/or HOMI believes that
any laws by which it or its assets are bound require such action or signature in
order to accord full validity to the Collateral, against the whole world.

 
5.5  
If HOMI and/or the Affiliate cease to operate as a solvent, going concern, and
Lender exercises its rights in the Collateral, thereby taking title in the
Minibar System, then HOMI shall cause Affiliate to grant its consent to an
assignment of the Outsource Agreement, to Lender.

 
6.  
HOMI’s General Covenants

 
 
6.1  
HOMI shall keep proper records and books of account in accordance with generally
accepted accounting principles consistently applied, and shall maintain,
preserve and keep all of its properties and assets in good working order and
condition, subject to ordinary wear and tear.

 
6.2  
HOMI shall conduct its affairs in such manner as is appropriate for the
subsidiary of a public company whose shares are traded on the New York OTCQB,
and in accordance with all laws and regulations by which it is bound.

 
7.  
Representations and Warranties

 
HOMI hereby represents and warrants to Lender as follows:
 
7.1  
that it is duly organized and existing under the laws of the jurisdiction in
which it was incorporated, with the requisite corporate or other power to own
and operate its properties and assets, and to carry on its business as presently
conducted and to execute and perform its obligations under this Agreement;

 
7.2  
that this Agreement is valid and binding upon it and it is bound by it and
obliged to act in accordance with its terms; and that the execution and
performance by it of this Agreement, and compliance therewith, and the
consummation of the transactions contemplated by this Agreement will not result
in any violation of and will not conflict with, or result in a breach of any of
the terms of, or constitute a default under, any document, other obligation,
law, regulation or order to which it is or will be party or by which it is or
will be bound;

 
7.3  
that all actions on its part and on the part of its directors, required for the
authorization, execution, and performance by it, of this Agreement, and the
consummation of all the transactions contemplated herein, have been obtained, or
that they will be obtained within 30 days of the date hereof.

 
 
5
[homi_logo2.jpg]
 
Loan Agreement – Carlton TA
HOMI - Globetrip

--------------------------------------------------------------------------------

 
 
8.  
Miscellaneous

 
Lender shall be entitled, at any time and without requiring HOMI’s consent, to
assign all or any part of his rights under this Agreement, to any other entity.
HOMI shall not be entitled to assign all or any part of its rights and/or
obligations under this Agreement, except to a subsidiary or affiliate, without
Lender’s advance written consent. No Amendment to this Agreement, or any part
thereof, shall be valid or binding upon the Parties unless drawn up in writing
and signed by both Parties. The Preamble, and any Appendices, Exhibits or
Schedules to this Agreement, constitute an integral part hereof. The headings
used in this Agreement are for convenience of reference only and will not be
used in the construction of this Agreement. Any use of the word “including” in
this Agreement shall be construed as meaning “including, without limitation”,
unless expressly stipulated to the contrary. All pronouns contained herein, and
any variations thereof, shall be deemed equally to refer to the masculine,
feminine or neutral, singular or plural, as the context may require. No
principle of construction against the drafter shall apply in any way to this
Agreement or any of the Exhibits, Appendices and/or Schedules attached hereto.
No failure or delay on the part of any Party in exercising any right and/or
remedy to which it may be entitled hereunder and/or by law shall operate as a
waiver by that Party of any right whatsoever. No waiver of any right under this
Agreement shall be deemed as a waiver of any further or future right hereunder,
whether or not such right is the same kind of right as was waived in a previous
instance. In case any provision of the Agreement shall be declared invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby and
shall continue in full force and effect. This Agreement constitutes the entire
agreement between the Parties with respect to the subject matter hereof and
replaces any previous agreements between the Parties, if at all, whether written
or verbal, pertaining to any of the subject-matter hereof. This Agreement shall
be deemed to have been made and concluded in Israel and the construction,
validity and performance of this Agreement shall be governed by the laws of
Israel without giving effect to the conflicts of law principles thereunder. By
their execution hereof, the parties irrevocably agree to submit all disputes
arising hereunder to the jurisdiction of the competent courts of Tel-Aviv,
Israel. Notices sent by one Party to the other under this Agreement will be sent
by registered mail to the addresses specified in the Preamble, delivered by
hand, transmitted by fax, or sent by e-mail or other electronic means of
communication and will be deemed to have reached their destination within 3 days
of being deposited with the Post Office for dispatch as registered mail (7 days
in the case of air mail), upon actual delivery when delivered by hand, and upon
receipt of the recipient’s confirmation of receipt when sent by fax, e-mail or
other electronic means of communication. This Agreement may be executed in any
number of counterparts, in original or by facsimile, and each such counterpart
hereof shall be deemed to be an original instrument, but all such counterparts
together shall constitute one and the same agreement.
 
In witness whereof the Parties have executed this
 
Loan Agreement on the date first above written:
 

     
_______________________________
HOMI Industries Ltd
 
____________________________
Globetrip Ltd

 
 
 



 

 
 
 
 
 

 